Title: To John Adams from William Alexander Humphrey Graham, 5 July 1799
From: Graham, William Alexander Humphrey
To: Adams, John

Honoured & worthy—1799. July 5th. day


With in six years past I have written to you for your Binifit in an Inteligible style in our English Tongue—how these Letters have been presented to you I am not Abl to say I am Embarrassed with that diffidence not with Impertinent tales or Intermedling. further than our & my Rights & dues demand I have Intimated a part of my Employment in Vermont since last July past.—I have Repeatedly Intimated that my Propperty Interest & Honor has suffered much. together with some other Honest & true Hearted Gentlemen, who has Advanced & Given to me, has given to Cash & propperty to place me above Indigence or want.
Besides I have Earned something myself which I expect you are willing I should Enjoy with other Citizens of America or in Europe. If I cant have Justice done me in America, this your Honor may note I have been as faithfull a servant to you as any one in America, without exceptions According to my Abilities & tallents would Admit.—
The offices mentioned in the Inclosed belong to me both from Civil & Eccleastical Authorities, & from A Correspondence with his Excellency, General George Washington, Before you was appointed President & what I have & am still doing is done in uprightness & Integrity, & I expect in Good faith the Signiture of the Inclosed & Returned Immediately Before the Western & southern Inhabitants Deprive Us of Our Rights Honors & Interests.
Honoured Sir  Excuse the Badness of the Writing as it  on my Knee in the Open field A little  Westward of the Place Called Bunker hill in Charles Town. Friday 5 Oclock P.M.
from you friend & / Humble Servant
Wm. Alex. Humphry. GrahamSurgeon & PhysicianPlease to Return the Inclosed with your Between the two Incloses, to me at Mr  Charles Town & Oblige the Public —
